                      Case 1:18-cv-05079-VSB Document 28 Filed 01/27/20 Page 1 of 2




                                                 THE CITY OF NEW YORK
JAMES E. JOHNSON
Corporation Counsel
                                                LAW DEPARTMENT                                                     Nicholas L. Collins
                                                     100 CHURCH STREET                                  Assistant Corporation Counsel
                                                     NEW YORK, NY 10007                                          nicollin@law.nyc.gov
                                                                                                               Phone: (212) 356-2331
                                                                                                                  Fax: (212) 356-3509


                                                                                            January 27, 2020
         By ECF
         Hon. Vernon S. Broderick
         United States District Court
         Southern District of New York
         40 Foley Square
         New York, New York 10007                                                     1/28/2020

                                                                           The post-discovery conference is adjourned to February
                  Re:     Rasheen Smith v. City of New York, et.al. 20, 2020 at 10:15 a.m. The parties’ joint pre-conference
                          18-CV-5079 (VSB) (OTW)                    letter is due by February 13, 2020.

         Your Honor:

                 I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
         Counsel of the City of New York, representing defendants City of New York, Police Officer
         Fernando Avalos, and Police Officer Daniel Alexis (“defendants”) in the above-referenced
         matter. Defendants write, with consent of plaintiff’s counsel, Anthony Ofodile, Esq., to
         respectfully request an adjournment of the status conference currently scheduled for January 31,
         2020 to a date in February 2020 or such other time as is convenient to the Court. 1 (ECF Order,
         dated October 24, 2019). This is the defendants’ first request for an adjournment of the status
         conference and would require that the deadline for the parties’ joint letter be extended.
                 By way of background, plaintiff filed the complaint in this action on June 7, 2018,
         alleging, inter alia, therein that, on January 15, 2017, members of the New York City Police
         Department subjected him to excessive force and falsely arrested him in the vicinity of 2115
         Ryer Avenue in the County of Bronx. Pursuant to Your Honor’s Order, dated October 7, 2019,
         all fact-discovery in this matter was to be concluded on November 15, 2019. On January 21,
         2019, the Court adjourned the January 23, 2020 status conference, sua sponte, to January 31,
         2020. (ECF Order, dated January 23, 2020). However, the undersigned is currently on trial
         before the Honorable Judge Valerie E. Caproni. The trial is in the matter of Keith Monterey v.
         City of New York, et al, 17-CV-4477, and is anticipated to expected to continue for the
         remainder of the week.

         1
           February 12, 19-21 and 24 are all dates that work for both parties. Plaintiff’s counsel has indicated that
         is scheduled to begin a trial in the Southern District of New York and anticipates the trial to take
         approximately three (3) weeks.


                                                              1
         Case 1:18-cv-05079-VSB Document 28 Filed 01/27/20 Page 2 of 2



        Accordingly, defendants respectfully request, with the consent of plaintiff’s counsel, that
that the status conference, currently scheduled for January 31, 2020, be rescheduled a date in
February 2020 or such other time as is convenient to the Court.

       Thank you for your consideration herein.


                                                            Respectfully submitted,

                                                            /s Nicholas L. Collins_______
                                                            Nicholas L. Collins
                                                            Assistant Corporation Counsel
                                                            Special Federal Litigation Division

cc:    BY ECF
       Anthony Chukwuka Ofodile
       Attorney for Plaintiff




                                                 2
